Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 02/12/2021, have been fully considered and are persuasive.
Applicant has amended the dependency on claim 10, such that there is no issue with antecedent basis in claim 11. As such, the rejection of claim 11 under 35 U.S.C. 112(b) is withdrawn.
Co-pending application 16/580,696 has been abandoned, rendering the double patenting rejections moot. Such rejections are withdrawn.
A Terminal Disclaimer was filed and approved for US Patent 10,421,229. As such, the previous double patenting rejection is withdrawn.
Applicant argues that Touchett (US 2,812,007) does not teach cutting paint rollers into desired lengths prior to hardening and setting and subsequently allowing the paint rollers to harden and set into final lengths. Examiner agrees. Touchett teaches cutting paint rollers into longer stick which are later cut into usable lengths. The reference is silent regarding cutting before hardening and setting and allowing such cut lengths to subsequently harden and set into usable lengths. This feature is absent in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/Primary Examiner, Art Unit 1746